Citation Nr: 1212197	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  03-13 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 30 percent for cervical spine degenerative disc disease (DDD).  

3.  Entitlement to an increased rating in excess of 40 percent for lumbar spine DDD.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2002 and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the September 2002 rating decision the RO continued a 30 percent rating for the Veteran's cervical spine disability and continued a 40 percent rating for the Veteran's lumbar spine disability.  In the April 2006 rating decision the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective July 12, 2003.  The RO also denied service connection for carpal tunnel entrapment in the right and left wrists.  

During the pendency of this appeal, the rating for the Veteran's PTSD was increased to 50 percent, effective July 2, 2008.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2011 decision, the Board granted an initial 50 percent rating for PTSD and denied entitlement to an initial rating in excess of 50 percent.  The Board also remanded a claim for service connection for bilateral carpal tunnel syndrome, a claim for an increased rating for cervical spine DDD, a claim for an increased rating for lumbar spine DDD, and a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for further development.  

The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to partially vacate and remand that portion of the March 2011 Board decision that denied an initial rating in excess of 50 percent for PTSD, and returned this matter to the Board for further proceedings consistent with the Joint Motion.  

In a January 2012 rating decision, the RO granted service connection for carpal tunnel syndrome of the right wrist and carpal tunnel syndrome of the left wrist, and granted a TDIU, representing a full grant of the benefit sought with respect to these claims. 

In January 2012, the RO issued a supplemental statement of the case (SSOC) in which it continued to deny the claims for increased ratings for cervical spine DDD and lumbar spine DDD.  These matters have been returned to the Board for further appellate consideration.  Despite the fact that the Board had not yet taken any action pursuant to the September 2011 Court Order, the RO also issued an SSOC in which it continued the 50 percent rating for PTSD.  

The Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in a May 2001 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In October 2011, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Robert V. Chisholm as his representative.  The Board recognizes the change in representation.

As a final preliminary matter, in the March 2011 decision and remand, the Board noted that issues of entitlement to service connection for peripheral neuropathy, claimed as secondary to Agent Orange exposure, a left knee disorder, bilateral leg disorders, bilateral shoulder disorders, and an abdominal hernia had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, these matters were referred to the AOJ for appropriate action.  There is no indication in the record before the Board that these matters have subsequently been addressed.  Accordingly, the issues of entitlement to service connection for peripheral neuropathy, claimed as secondary to Agent Orange exposure, a left knee disorder, bilateral leg disorders, bilateral shoulder disorders, and an abdominal hernia are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002). 

In February 2012, the Veteran's attorney indicated that the Veteran requested a videoconference hearing.  Accordingly, the case must be remanded to the RO to schedule the Veteran for his requested hearing.  

Additionally, the Board notes that the September 2011 Court Order did not vacate that portion of the March 2011 Board decision which granted an initial 50 percent rating for PTSD; however, the record before the Board does not reflect that the RO has yet implemented this award.  In this regard, the rating codesheet of a January 2012 rating decision reflects that the Veteran's service-connected PTSD was evaluated as 30 percent disabling from July 12, 2003 and 50 percent disabling, effective July 2, 2008.  On remand, the RO should implement the Board's March 2011 award of a 50 percent initial rating for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's March 2011 award of a 50 percent initial rating for PTSD.  

2.  Schedule the Veteran for a videoconference hearing, at the earliest available opportunity.  The RO should notify the Veteran and his attorney of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




